File No. 33-08214 811-04813 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No.[_] Post-Effective Amendment No. 146 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 150 [X] DREYFUS INVESTMENT FUNDS (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maine Lane New York, NY 10038-4982 It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: Facing sheet of the Registration Statement. Part C to the Registration Statement (including signature page). Exhibit (n) to Item 23 to the Registration Statement. This Post-Effective Amendment is being filed solely to file a revised Rule 18f-3 Plan as Exhibit (n) to Item 23 to this Registration Statement on Form N-1A. With respect to Dreyfus/The Boston Company Emerging Markets Core Equity Fund (the Fund), the Prospectus and combined Statement of Additional Information of the Fund were filed on February 22, 2010 pursuant to Rule 497(e) under the Securities Act of 1933, as amended, and are incorporated by reference herein. PART C OTHER INFORMATION Item 23. Exhibits. (a)(1) Agreement and Declaration of Trust dated August 13, 1986 is incorporated by reference to Exhibit (1) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1a, filed on April 30, 1998. (a)(2) Certificate of Designation dated November 6, 1986 is incorporated by reference to Exhibit 1(a) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1a, filed on April 30, 1998. (a)(3) Certificate of Designation dated May 2, 1989 is incorporated by reference to Exhibit 1(b) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1a, filed on April 30, 1998. (a)(4) Certificate of Amendment dated November 21, 1989 is incorporated by reference to Exhibit 1(f) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1a, filed on April 30, 1998. (a)(5) Certificate of Amendment dated November 29, 1989 is incorporated by reference to Exhibit 1(g) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1a, filed on April 30, 1998. (a)(6) Certificate of Amendment dated April 24, 1990 is incorporated by reference to Exhibit 1(h) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1a, filed on April 30, 1998. (a)(7) Certificate of Designation dated September 4, 1990 is incorporated by reference to Exhibit 1(j) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1a, filed on April 30, 1998. (a)(8) Certificate of Designation dated September 8, 1992 is incorporated by reference to Exhibit 1(k) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1a, filed on April 30, 1998. (a)(9) Certificate of Designation dated December 8, 1993 is incorporated by reference to Exhibit 1(n) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1a, filed on April 30, 1998. (a)(10) Certificate of Designation dated October 16, 1995 is incorporated by reference to Exhibit 1(o) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1a, filed on April 30, 1998. (a)(11) Certificate of Designation dated July 18, 1996 is incorporated by reference to Exhibit 1(p) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1a, filed on April 30, 1998. (a)(12) Amendment to Declaration of Trust dated March 4, 1999 is incorporated by reference to Exhibit a(21) of Post-Effective Amendment
